Citation Nr: 0516405	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  99-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for chest pain.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to an initial compensable rating for a right 
ankle disability.  


REPRESENTATION

Veteran represented by:	Non-Commissioned Officers 
Association

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan
INTRODUCTION

The veteran served on active duty from July 1977 to August 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO)  

In June 2001, the Board remanded this case to the RO for 
further procedural and evidentiary development.  In rating 
decisions in January and February 2004, the RO granted 
service connection for asthma, allergic rhinitis, and 
degenerative joint disease of the right glenohumeral joint, 
issues which were also on appeal.  As these issues have been 
resolved, these issues are no longer before the Board for 
appellate review.  


FINDINGS OF FACT

1.  There is no medical evidence of a right knee disability, 
including degenerative joint disease, which was first shown 
almost six years after service, that is related to an injury 
or disease of service origin. 

2.  On the basis of continuity of symptomatology, a left knee 
disability, identified as patellofemoral syndrome, had onset 
in service. 

3.  There is no medical evidence that chest pain is related 
to an injury or disease of service origin. 

4.  On the basis of continuity of symptomatology, low back 
disability, identified as strain, had onset in service.

5.  The right ankle disability is manifested by slight 
functional loss due to pain. 




CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service, and service connection for degenerative joint 
disease may not be presumed.  38 U.S.C.A. § 1101, 1110, 1112, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004). 

2.  With resolution of reasonable doubt, a left knee 
disability, identified as patellofemoral syndrome, was 
incurred in service.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 
2002): 38 C.F.R. § 3.303(b) (2004).  

3.  Chest pain was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002): 38 C.F.R. 
§ 3.303 (2004). 

4.  With resolution of reasonable doubt, a low back 
disability, identified as strain, was incurred in service.  
38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002): 38 C.F.R. 
§ 3.303(b) (2004).  

5.  The criteria for an initial compensable rating for a 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and to assist a claimant 
in developing the information and evidence necessary to 
substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide. And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.

In this case, the initial rating decision by the RO occurred 
in 1998 before the enactment of the VCAA in 2000.  When the 
appeal was first before the Board in June 2001, the Board 
remanded the case, in part, in order to ensure compliance 
with the VCAA.  In January 2004, in a letter and in the 
supplemental statement of the case, citing 38 C.F.R. § 3.159 
with the provision that the claimant provide any evidence in 
his possession that pertained to the claim, the RO notified 
the veteran of the VCAA.  The veteran was notified that the 
evidence needed to substantiate the claims for service 
connection was evidence of an injury or disease in service, 
or event causing an injury or disease, a current disability, 
and medical evidence of a relationship between a current 
disability and an injury, disease, or event in service. On 
the claim for increase, the veteran was notified that the 
evidence needed to substantiate the claim was evidence that 
the disability had gotten worse.  The veteran was also 
notified that VA would obtain service records, VA records and 
records of other Federal agencies and that VA would obtain 
any other records not in the custody of a Federal agency he 
identified with his authorization.  The veteran was given 60 
and 30 days to respond, respectively.  

As for the timing of the VCAA notice, there is no reversible 
error by not providing VCAA notice prior to the initial 
denial of the claim before the date of the enactment of the 
VCAA.  VAOPGCPREC 7-2004.  

As for content of the VCAA notice, when issued, it 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  

As for the 60 and 30 day for submitting evidence, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the record does not indicate the 
existence of any additional evidence to substantiate the 
claims, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 



Factual Background 

The service medical records disclose that on entrance 
examination, no pertinent abnormalities were noted.  In 
October 1977, the veteran complained of a knee problem.  
Physical examination was within normal limits.  A knee brace 
was issued.  In December 1977, he complained of swelling in 
the right knee.  The impression was mild strain.  In August 
1978, an X-ray of the right knee revealed no significant 
abnormality.  On physical examination in February 1979, the 
veteran gave a history of chest pain, and the evaluation of 
the chest was normal.  

In September 1983, the veteran complained of low back pain 
after doing sit-ups on the pavement.  On physical examination 
in December 1985, he gave a history of intermittent chest 
pain, and the evaluation of the chest was normal.  On 
physical examination in November 1987, the veteran gave a 
history of chest pain.  The examiner reported that the 
condition had been diagnosed as chest wall pain due to 
overexertion.  The evaluation of the chest was normal.  On 
physical examination in December 1988, the veteran gave a 
similar history, the evaluation of the chest was normal.

In May 1990, the veteran complained of pain in the tailbone 
region with sit-ups. The assessment was bruise.  On physical 
examination in July 1990, the veteran gave a history of chest 
pain, which he associated with the climatic condition that 
made breathing difficult.  In September 1990, the veteran was 
seen for a swollen left knee.  There was no history of recent 
trauma.  The knee joint was aspirated.  Later in 1991, he was 
seen for left knee pain.  In December 1991, he complained of 
chest pain associated with a cough.   

In November 1992, the veteran complained of low back pain 
after following on his side while playing basketball.  The 
assessment was muscle strain.  In January 1994, he complained 
of chest pain after lifting weights.  The assessment was 
muscle strain.  Also in January 1994, he complained of 
episodes chest and back pain.  No cardiac abnormality was 
found.  In August 1994, he was seen again for a low back 
strain.  On physical examination in October 1996, the veteran 
gave a history of chest pain.  The examiner associated the 
pain with shortness of breath and asthma. In January 1997, 
the veteran complained of chest pain without any 
cardiopulmonary symptoms.  The assessment was atypical chest 
pain.  

On retirement examination in August 1997, the veteran 
reported a history of joint pain, chest pain, and recurrent 
back pain.  The evaluation of the spine and lower 
extremities, except for the right ankle, was normal. 

After service, on initial VA examination in October 1997, the 
veteran complained of knee and back pain, and chest 
discomfort.  There was some limitation of motion of the left 
knee and low back.  X-rays were negative.  There were no 
abnormal findings for the right knee or chest.  The diagnosis 
was probable degenerative joint disease of the knees and 
lower back. 

In December 1998, the veteran was seen at an Army medical 
facility for slight swelling and pain in the left knee.  The 
assessment was chondromalacia of the left knee joint.  

Private medical records show that in April 1999 the veteran 
was treated for acute lumbar strain and in 2001 he was seen 
for low back pain.  

On VA examination in September 2001, the veteran complained 
of left knee pain, which he injured while playing basketball 
in service, chronic low back pain without a history of 
trauma, and chest pain without heart problems.  The pertinent 
finding for the left knee was normal range of motion without 
swelling or tenderness and for the lumbosacral spine was 
tenderness.  There was no chest wall tenderness.  X-rays of 
the left knee and low back were normal.  The diagnoses were 
arthralgia right knee and left knee, no disability; low back 
pain, no disability; and chest wall pain, no disability. 

VA records disclose that in 2000 and 2001 the veteran was 
seen for left knee and low back pain.  

On VA examination in July 2003, the veteran had no right knee 
complaints and no current chest wall pain.  The veteran did 
complain of left knee pain and swelling.  He also complained 
of chronic low back pain.  The pertinent findings were a 
normal range of motion of the left knee and a positive 
patellar grind.  For the low back, there was tenderness and 
spasm of the lumbosacral muscles.  The diagnoses were left 
patellofemoral syndrome and degenerative joint disease in 
both knees by X-rays, and low back pain with lumbosacral 
myalgia.  The examiner expressed the opinion that neither the 
knee nor the back conditions were related to service. 

On VA examination in November 2003, the examiner commented 
that the veteran had had atypical chest pain in the past 
without cardiac symptoms and that the veteran currently did 
not have chest pain.  As for the left knee, the veteran 
complained of pain and swelling for which he wore a brace.  
Examination of the left knee revealed some limitation of 
motion and instability.  The diagnosis was abnormal left knee 
joint even though X-rays were normal. 

Service Connection 

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Arthritis, which includes degenerative 
joint disease, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. § 3.307. 3.309. 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).



Analysis 

Regarding the right knee, the service medical records 
document a single instance of right knee strain in 1977.  
There is no further documentation of a right knee abnormality 
during service, including on retirement examination in 1997.  
After service, there was no evidence of right knee disability 
on initial VA examination in 1997.  While right knee 
arthralgia or pain was diagnosed on VA examination in 
September 2001, the examiner found no disability.  In the 
absence of medical evidence that right knee pain is related 
to an in-service injury or disease of service origin, right 
knee pain is not related to service.  Also, although 
degenerative joint disease of the right knee was reported on 
a VA examination in July 2003, almost six years after 
service, the examiner expressed the opinion that degenerative 
joint disease was unrelated to service.  In the absence of 
medical evidence of a nexus between degenerative joint 
disease and an in-service injury or disease of service 
origin, right knee degenerative joint disease is also 
unrelated to service and degenerative joint disease was not 
manifested within the one-year presumptive period, following 
discharge from service. 

As for the left knee, pain and swelling, including aspiration 
of fluid from the knee, was noted during service, but there 
was insufficient manifestations to identify a disease entity 
and insufficient opportunity to establish chronicity.  After 
service, the veteran continued to voice similar complaints on 
initial VA examination in 1997 and again in December 1998, 
when the assessment was chondromalacia.  Although the VA 
examiner in July 2003 diagnosed left patellofemoral syndrome, 
he expressed the opinion that the left knee condition was not 
related to service.  Notwithstanding the VA's examiner's 
opinion, which goes against the claim, there is evidence of 
continuity of symptomatology, favorable to the claim, 
starting in 1990 and currently, established by competent 
medical evidence of a nexus between the present left 
patellofemoral syndrome and the post-service symptomatology.  
With resolution of reasonable in the veteran's favor, the 
veteran prevails on the issue of service connection for a 
left knee disability, identified as left patellofemoral 
syndrome. 

Regarding chest pain, the veteran complained of chest pain on 
many occasions during service, but no there is no medical 
evidence of a current disability that is related to chest 
pain.  To the extent that chest pain may be related to the 
veteran's breathing difficulties, the veteran is service-
connected for asthma and allergic rhinitis.  In the absence 
of any identifiable injury or disease of service origin 
causing chest pain and in the absence of current disability, 
there is no factual showing that chest pain derives from an 
in-service injury or disease of service origin. 

As to the low back, the veteran service medical records 
contain references to treatment for low back pain, which was 
assessed as due to a strain.  The post service medical 
records reflect treatment for similar complains on several 
occasions subsequent to the veteran's service discharge.  The 
examiner who conducted a 2003 VA medical examination rendered 
a diagnosis of low back pain with lumbosacral myalgia and 
questionable degenerative joint disease and opined that such 
was not related to service.  However, the record also 
indicates that the veteran's treating VA physician has 
associated the veteran's low back complaints with his 
military service.  Since there is a conflict of opinion in 
regards to etiology of the veteran's low back disability, and 
given the veteran's documented complaints of low back pain 
both during and after service, the Board finds that the 
evidence regarding service connection for a low back disorder 
is in equipoise.  Since that is the case, the Board finds 
that service connection for a low back disability is 
warranted.  

Similarly, the service medical records contain several 
references to treatment for pain, and swelling in the left 
knee, including aspiration of fluid from the knee joint.   
The post service medical records reflect treatment for 
similar complains, assessed as chondromalacia, on several 
occasions subsequent to the veteran's service discharge.  The 
examiner who conducted a 2003 VA medical examination rendered 
a diagnosis of patellofemoral left knee syndrome with mild 
degenerative joint disease and opined that such was not 
related to service.  However, the record also indicates that 
the veteran's treating VA physician has associated the 
veteran's left knee complaints with his military service.  
Since there is a conflict of opinion in regards to etiology 
of the veteran's current left knee disability, and given the 
veteran's documented complaints of left knee pain and 
swelling both during and after service, the Board finds that 
the evidence regarding service connection for a left knee 
disorder is also in equipoise.  Since that is the case, the 
Board finds that service connection for a left knee 
disability is warranted.  

Increased Rating 

Factual Background

In August and September 1987, the veteran was hospitalized 
for a severe right ankle sprain after twisting his ankle 
playing basketball.  X-rays were negative for a fracture.

After service, in September 1997, the veteran filed his 
original application for VA disability compensation to 
include residuals of a right ankle injury.  On initial VA 
examination in October 1997, the veteran complained of right 
ankle pain with standing and walking.  The pertinent finding 
was pain on inversion and dorsiflexion.  An X-ray was 
negative. 

In a June 1998 rating decision, the RO granted service 
connection for post-traumatic dysfunction of the right ankle 
and assigned a noncompensable rating under Diagnostic Code 
5271. 

In December 1998, on a complaint of right ankle pain, 
dorsiflexion was to 10 degrees. 

On VA examination in May 2003, the veteran complained of 
pain, weakness, stiffness, swelling, heat, redness, 
instability, giving way locking, fatigability and lack of 
endurance in the right ankle.  The veteran had 16 degrees of 
dorsiflexion in the right ankle and 39 degrees of plantar 
flexion.  There was slight evidence of painful motion, but no 
tenderness, redness, heat, or abnormal motion, but there was 
guarding of movement.  An X-ray revealed a normal ankle 
joint.  The diagnosis was post-traumatic degenerative joint 
disease of the right ankle with loss of function due to 
slight pain.  

On VA examination in November 2003, the veteran complained of 
right ankle pain.  Examination revealed no swelling or 
tenderness.  Dorsiflexion was to 20 degrees and plantar 
flexion was to 45 degrees.  The joint was stable.  The 
diagnosis was right ankle arthralgia with normal range of 
motion with mild functional loss due to pain.

Analysis 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The evaluation of a service-connected disability involving a 
joint is rated on limitation of motion and requires 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.

On recent VA examination, there was normal range of motion of 
the right ankle and a normal X-ray of the ankle joint.  While 
mild functional limitation due to pain was found, the 
functional loss due to pain does not more nearly approximate 
or equate to the criteria of moderate limitation of motion of 
the ankle under Diagnostic Code 5271.  And moderate 
limitation of motion has not been demonstrated for any 
separate period of time during the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).




ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability, patellofemoral 
syndrome, is granted.

Service connection for chest pain is denied.  

Service connection for a low back disability, low back 
strain, is granted.  

An initial compensable rating for a right ankle disability is 
denied. 





____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


